                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


UNITED STATES OF AMERICA

             V.                            INDICTMENT NO. l:17-cr-00046


QUINCY WRIGHT


                                    ORDER


      Based on the Government's motion, leave of court is granted for the dismissal

with prejudice, from Indictment No. CR 117-046 as to Defendant Quincy Wright.

      So ORDERED,this /^dav of                                  2018.



                                     J. RANDAL HALL, QJflEF JUDGE
                                     UNITED/STATES DISTRICT COURT
                                      ;OUTHHRN DISTRICT OF GEORGIA
